DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I including claims 1-16 and 22-27 in the reply filed on 11/21/2022 is acknowledged.  The traversal is on the ground(s) that the search and examination of all the claims in an application may be made without serious burden.  This is not found persuasive because the examiner clearly identified the present application including at least two independent and distinct claimed inventions, which require different search fields.  With limited time given to an examiner for each patent application, it is serious burden for the examiner to search for two or more independent and distinct claimed inventions.  Not only the examiner has to search two or more different search fields, the examiner has to think constantly about two or more different structures and functions of different inventions.  Therefore, the examiner believes that the restriction filed on 09/30/2022 is appropriate. 
The requirement is still deemed proper and is therefore made FINAL.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement (IDS).  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Paragraph [0093], lines 17-21 describe U.S. Application No. 16/540,433, which was not listed in any one of IDSs filed with the present application.  
Paragraph 00214], lines 8-16 describe U.S. Application No. 16/252,951 and 16/451,662, which were not listed in any one of IDSs filed with the present application.

Drawings
The drawings are objected to because of the following problems
Figure 14 shows the reference number 302 for the first housing section and the reference number 308 for the second housing section are pointing at the same place.  Therefore it is not clear which part is the first housing section or the second housing section.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description:
"204" for the dispensing body described in Paragraph [00151], line 3.  
"1045" for the control circuitry and "1035" for the power source
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: 
Paragraph [0017], line 1, the first occurring abbreviation "QR" should be written with a full terminology with the abbreviation enclosed within a parenthesis.  
Paragraph [0040], line 4, the first occurring abbreviation "PID" should be written with a full terminology with the abbreviation enclosed within a parenthesis.
Paragraph [00102], line 4, the first occurring abbreviation "USB" should be written with a full terminology with the abbreviation enclosed within a parenthesis
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-27 (including the withdrawn claims 17-21) are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of copending Application No. 16/785,785 in view of US Patent No. 9,980,514 B2 by Malamud et al. 
Regarding claims 1-21, the limitations claims 1-21 of the present applicant are same as the limitations claims 1-21 of the copending Application No. 16/785,785, except for just one difference.  While the present application recites the claimed invention to be "A non-nicotine electronic vaping device" including "a non-nicotine pre-vapor formulation ", the copending application recites the claimed invention to be "A nicotine electronic vaping device" including "a nicotine pre-vapor formulation devoid of nicotine ".
On the other hand, Malamud discloses an electronic vaping device that can be used with a material that contains nicotine or a material without nicotine (a non-nicotine material, see col. 22, lines 63-67 and col. 23, lines 1-5).  Also, now it is a common knowledge that electronic vaping devices can use many different types of materials.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the electronic vaping device taught by instant invention such that it would be used with a non-nicotine or a nicotine pre-vapor formulation as taught by Malamud because no matter which pre-vapor formulation is used, the electronic vaping device will produce vapor from both pre-vapor formulations.  
This is a provisional nonstatutory double patenting rejection.

Claims 22-27 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 5, 8, 14, and 16 of copending Application No. 16/785,785 in view of US Patent No. 9,980,514 B2 by Malamud et al.
Regarding claims 22-27, the limitations claims 22-27 of the present applicant are same as the limitations claims 1, 2, 5, 8, 14, and 16 of the copending Application No. 16/785,785, except for just one difference.  While the present application recites, "a heat-not-burn aerosol-generating device", the copending Application simply recites, "a nicotine e-vapor device".  It is well-known and common knowledge in the art that the e-vapor device is one type of aerosol-generating device.  However, the copending Application does not disclose the nicotine e-vapor deivice being a heat-not-burn aerosol-generating device.
On the other hand, Malamud discloses an e-vaping device 60 comprising a heat-not-burn e-vaping device.  Malamud teaches that Burning of an e-vaping liquid may result an altered taste of the vapor produced by an e-vaping device (see column 6, lines 60-61).  Also, it is well-known that burning of the e-vaping liquid or solid will create a burnt ash or soot that is harmful to a human health.  Malamud discloses the e-vaping device 60 comprising a heater 14 that vaporizes and not burn the e-vaping liquid, wherein the e-vaping device 60 prevent burning in the cartomizer 113 when an amount of the e-vaping liquid goes down below a desired level or a level at which burning in the cartomizer 113 is likely to occur (see column 12, lines 8-18).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the e-vaping device taught by the copending Application No. 16/785,785 such that it would have a heat-not-burn aerosol-generating device as taught by Malamud because burning in the e-vaping device would result in an altered taste of the vapor produced by the e-vaping device, which is not desirable by a user.  Also, it is well-known that burning of the e-vaping liquid or solid will create a burnt ash or soot that is harmful to a human health.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAE MOON HYEON whose telephone number is (571) 272-2093. The examiner can normally be reached Monday-Friday, 9:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/hmh/

/Hae Moon Hyeon/Primary Examiner, Art Unit 2831